I favor the majority opinion in upholding the following portion of the Amendment:
"No person shall be denied the opportunity to obtain or retain employment because of nonmembership in a labor organization, * * *."
I agree with the statement of law made by Justice Hughes in the case of Truax v. Raich, 239 U.S. 33, 36 S. Ct. 7, 10,60 L. Ed. 131, L.R.A. 1916D, 545, Ann.Cas. 1917B, 283, wherein he said:
"* * * It requires no argument to show that the right to work for a living in the common occupations of the community is of the very essence of the personal freedom and opportunity that it was the purpose of the Amendment to secure. * * *"
The second portion of the Amendment is unconstitutional, for the constitution prohibits the impairment of contracts, but the majority opinion approves and upholds it on the grounds of the state's police power. On that subject from the case of Treigle v. Acme Homestead Ass'n, 297 U.S. 189, 56 S. Ct. 408, 411,80 L. Ed. 575, 101 A.L.R. 1284, I quote:
"Though the obligations of contracts must yield to a proper exercise of the police power, and vested rights cannot inhibit the proper exertion of the power, it must be exercised for an end which is in fact public and the means adopted must be reasonably adapted to the accomplishment of that end and must not be arbitrary or oppressive."
Also from the case of Home Building  Loan Ass'n, v. Blaisdell,290 U.S. 398, 54 S. Ct. 231, 242, 78 L. Ed. 413, 88 A.L.R. 1481, I quote:
"* * * the relief afforded and justified by the emergency, in order not to contravene the constitutional provision, could only be of a character appropriate to that emergency, and could be granted only upon reasonable conditions."
I think that to exercise the police power in support of the second portion of this Amendment is arbitrary and oppressive, and I accordingly dissent. *Page 42